Title: To Thomas Jefferson from Pl. Péneveyre, 4 January 1807
From: Péneveyre, Pl.
To: Jefferson, Thomas


                        
                            
                                4 Jan. 1807
                            
                        
                        Apollon! je t’invoque, & exauce ma prière.
                        Et toi Muse, Sa Soeur, viens, me guide & m’éclaire.
                        Aidez moi tous les deux à parler dignement
                        à Sire Jefferson, Illustre President
                        Du Congrès des Etats, où maintenant j’arrive,
                        Transporté par les Vents, depuis une autre Rive;
                        Savoir celle d’Europe, à qui les malheureux
                        Font en l’abandonnant de bien tristes adieux. 
                  Mon sort étant pareil, je viens chercher azile,
                        Dans cet heureux Pays, ou l’on vit si tranquile,
                        C’est le seul à présent qui posséde la Paix,
                        Dont je languissais tant de goûter les Bienfaits.
                        Car l’Europe toujours théatre de la Guerre,
                        N’offre a Ses Habitans que peine & que misère.
                        Ses Peuples Souffrant tous de ce cruel fléau.
                        Les Suisses ne pouvaient être exempls de Ses maux.
                        Bien plus. Tout récemment, leurs plus pauvres valleés,
                        Par un désastre affreux ont été désolées.
                        Un Mont miné par l’eau, s’écroulant tout Soudain,
                        Renverse des Hameaux, comble lacs et ravins;
                        Engloutit l’habitant, qu’il fui ou qu’il demeure,
                        Et qui Sous les débris trouve sa dernière heure.
                        Plus fort que le tonnerre, un bruit au loin roulant,
                        Jette dans la terreur tout etre qui l’entend;
                        Les Voisins éperdus, croyant la fin du monde,
                        S’attendent à passer tous vivans dans la tombe.
                        Présentement ces lieux se font boulversés,
                        N’offrent plus qu’un chaos, où l’on voit entassés.
                        Mille ossemens divers, décombres & racines,
                        Pêle-mêle formant des morceaux de ruïnes.
                        Pour Surcroît de malheur, les torrens dont le Cours,
                        Se trouve interrompu, vont pour se faire jour,
                        
                     Mieux encor la Serre, & par les mêmes Causes,
                        Se renouvelleront les plus horribles Choses.
                        Déjà ce même endroit, huit ans auparavant,
                        Par le fer & le feu fut inondé de Sang.
                        Quoiqu’habitans les bords que le beau Léman baigne,
                        Et ces rians Esteaux, ou la gaïeté règne,
                        Les maux que j’ai narrés S’y faisant bien Sentir,
                        D’autres chagrins encor, m’on forcé d’en partir.
                        Or maintenant, Seigneur, il est tems de vous dire,
                        La grace que de vous ardemment je desire.
                        Ayant appris l’Etat d’Arpenteur de terrein;
                        Donnez-moi de l’Emploi, je travaillerai bien.
                        Ou même ayant été postulant pour Notaire,
                        Puis ensuite Avocat; faites moi Secretaire,
                        Secretaire françois, si besoin en aviez
                        De mes faibles talens, je vous prie, essayez.
                        Si je ne conviens pas, vous êtes bien le maître
                        De faire ce que bon, il pourra vous paraître, 
                  J’espère cependant par l’application,
                        De pouvoir mériter votre approbation.
                        C’est donc le Coeur rempli d’une noble Espérance,
                        Que j’attendrai, Seigneur, de votre Bienfaisance,
                        Quelqu’un de Ses Effets, si daignez accueillir
                        Votre humble Serviteur, exprimant ses desirs.
                        Et que je vous présente un bien sincêre hommage,
                        Pour les hautes Vertus que font votre appanage,
                        Lesquelles commandant ma Vénération,
                        Je vous en offre ici la vraix Expression.
                        
                            Pl. Péneveyre
                            
                            de Lausanne en Suisse
                        
                        
                            J uste, Sage, Eclairé, c’est à ton seul mérite,
                            E t non à la faveur, que tu dois ton haut rang.
                            F rère de Washington, & des Humains l’Elite,
                            F aire toujours le Bien, c’est là ton vrai talent.
                            E n vain des Envieux, dans leur malice noire,
                            R épandraient un faux jour sur ton Habileté;
                            S ûr de l’Amour du Peuple; & règnant avec gloire,
                            O n ne peut le ternir. Par ta Célébrité,
                            N ’attends donc rien de noins que l’Immortalité.
                            
                                [Note in TJ’s hand:] chez M. Dutel negoc Philadelphie
                        
                    